Citation Nr: 0014308	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $12,474 was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION


The veteran served on active duty from October 1942 to March 
1945.  The appellant is the veteran's surviving spouse, who 
began receiving VA death pension benefits following the 
veteran's death in January 1972. 

This appeal arose from a September 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) in Louisville, Kentucky, which denied 
the appellant's request for waiver of recovery of an 
overpayment of death pension benefits on the basis that the 
appellant did not submit a timely request for waiver of the 
overpayments.  


REMAND

A preliminary review of the record discloses that the 
appellant's representative indicated that "[r]eview of the 
record fails to find a notification of waiver rights sent to 
the appellant in September 1997 or any other time since the 
proposed termination of benefits in May 1997.  In this regard 
the Board would note that in a Bulletin dated May 14, 1999 
(OF Bulletin 99.GC1.04) the VBA Debt Management Center (DMC) 
set forth requirements where timeliness of a waiver request 
was at issue.  "Effective immediately, in any waiver 
decision involving a debt under the DMC's jurisdiction where 
timeliness of the waiver request is at issue, the DMC will 
provide verification of the date on which the initial notice 
of indebtedness and the right to request waiver were 
dispatched to the debtor."  However, it does not appear that 
this was done in this case.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should contact the DMC to insure 
that the procedures set forth in OF 
Bulletin 99.GC1.04, dated May 14 1999, 
are followed.  The RO should associate 
with the claims folder all information 
obtained from the DMC, but should include 
a printout of the Centralized Accounts 
Receivable Online System (CAROLS) screen 
which indicates when the appellant was 
notified of the overpayment indebtedness 
and her waiver rights, a copy of the form 
letter and an explanation of the codes on 
the CAROLS screen.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



